Citation Nr: 0809021	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-41 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, granted service 
connection for depression with an evaluation of 30 percent, 
effective April 19, 2005.  In a December 2005 rating 
decision, the RO increased the evaluation for depression to 
50 percent, effective April 19, 2005.  The veteran has 
indicated that he is not satisfied with this result.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

The veteran's depression productive of total occupational and 
nearly total social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent original evaluation for 
depression have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Code 9434 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Factual Background

In June 2000 the veteran presented to the Lawton, Oklahoma VA 
Medical Center (VAMC).  He reported that he had been referred 
to the Mental Health Clinic for mental assistance in 
connection with his uncontrolled diabetes.  He stated that he 
was a loner, was not very involved in many activities and 
slept poorly.  He denied suicidal ideations but did note that 
he thought that he might be better off dead but suicide was 
out of the question because insurance would not be paid to 
his son.  The diagnosis was some symptoms of depression 
related to medical problems.  A Global Assessment Functioning 
(GAF) score of 60 was reported.

In September 2001 the veteran presented to the VAMC for 
psychiatric treatment.  He reported having a lot of problems 
with sleeping during the day and was still depressed with 
decreased psychomotor activity.  The diagnosis was major 
depression.  A GAF of 60 was reported.

In January 2005 the veteran presented to the VAMC.  The 
treating doctor noted that the veteran was a very depressed 
and passive man.  He had markedly decreased psychomotor 
activity and reported depressed mood.  He also reported some 
vague suicidal thoughts over the weekend but denied being 
suicidal the day of his examination.  The diagnosis was a 
mood disorder secondary to general medical condition.  A GAF 
of 55 was reported.

In May 2005 the veteran presented to the VAMC with complaints 
that he was depressed and not sleeping at night.  He was not 
taking care of himself and was very evasive when answering 
questions.  He denied being suicidal but the treating doctor 
had to pin him down to get him to answer this question.  He 
reported that he spent all of his time at home and never got 
out.  The diagnosis was mood disorder due to general medical 
condition.  A GAF of 55 was reported.

In June 2005 the veteran underwent a VA QTC examination to 
evaluate his depression.  The veteran was reportedly 
depressed most of the day nearly every day with a lack of 
interest and pleasure in most things.  He had insomnia, 
averaging only 3 to 4 hours of sleep a night.  He was also 
having some suicidal or death thoughts from time to time.  He 
had decreased energy and fatigue nearly every day.  He also 
had psychomotor retardation with difficulty concentrating.  
He last worked in 1998 as a youth coordinator.  He lived 
alone while his wife was in France.  

The examiner did see some impairment of the veteran's thought 
processes and ability to communicate.  There were some 
suicidal thoughts, but no plans.  The veteran felt anxious at 
times.  He was able to establish only very limited social 
relationships with his family.  The examiner also stated that 
he was not able to work at the present time.  The diagnosis 
was depression, lack of interest in pleasure in most things, 
insomnia, thoughts of death and suicide, loss of energy, 
fatigue on a daily basis, psychomotor retardation and 
difficulty concentrating.  A number or physical disabilities 
were also noted.  A GAF of 65 was recorded.

In September 2005 the veteran underwent a comprehensive 
psychiatric assessment conducted by James Ireland, M.D., a 
psychiatrist at the Comanche County Memorial Hospital.  The 
veteran reported insomnia, poor appetite, weight loss, 
difficulty concentrating, memory problems, indecisiveness, 
irritability and moodiness.  He also had hopelessness, 
anhedonia, a preoccupation with death, marital problems, 
difficulty communicating with his wife and occasional 
suicidal thoughts without any plan or intent.

On examination, the veteran's mood was severely depressed and 
his affect was constricted.  The diagnosis was major 
depression, single episode, severe.  The veteran had a severe 
loss of independence, loss of self esteem, loss of mobility 
and impaired marital relations.  A GAF of 35 was reported.  

Dr. Ireland stated that although the veteran's severe 
depression occurred in the context of a devastating medical 
problem, he met the full criteria for a major depression 
which was severe.  The symptoms were now severely impairing 
the veteran's ability to perform socially.  The veteran was 
also unable to work as a result of his depression and was 
having marital problems as a direct consequence of this 
illness.  His affect was severely flattened and constricted.  
His motivation was severely disturbed and his mood was 
causing prolonged suffering.

In January 2006 the veteran presented to the VAMC.  The 
diagnosis was depressive disorder.  A GAF of 55 was reported.

In November 2006 the veteran presented to the VAMC.  The 
treating doctor noted that the veteran had severe depression 
and diabetes mellitus.  The treating doctor stated that the 
veteran had such severe depression that he feared glycemic 
control would be difficult until his depression improved.

In January 2007 the veteran presented to the Oklahoma City, 
Oklahoma VAMC.  He stated that his depressive symptoms had 
improved since he moved to Oklahoma City but that he had 
continued difficulty with insomnia, irritability and had 
thoughts about death and hurting others but did not have a 
plant or intent to do so.  The veteran's mood was depressed 
and his affect was flat.  The diagnosis was depression.

A VA treatment record dated in April 2007, contains a report 
that the veteran was under a lot more stress since moving to 
Oklahoma City.  He had formerly lived with his wife, but now 
lived alone.

Analysis

All psychiatric disorders, to include depression, are 
evaluated under VA's General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9400-9413, 9434.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The veteran's GAF scores have been between 35 and 65.  The 
reported GAF of 65 was noted on the June 2005 VA examination.  
That score is indicative of only mild impairment.  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2007).  The 
examiner, however opined that the veteran was unemployable, 
had some suicidal thoughts and was able to establish only 
very limited social relationships with his family.  The 
examination thus provided evidence of total occupational and 
social impairment due to depression.  

The June 2005 examiner's conclusion is buttressed by the 
reported GAF of 35 by Dr. Ireland and by the fact that the 
veteran has apparently not been gainfully employed since at 
least 1998.

Dr. Ireland also concluded that the veteran's symptoms were 
now severely impairing the veteran's ability to perform 
socially and he was also unable to work as a result of his 
depression.  The veteran was also having marital problems as 
a direct consequence of this illness.  Additionally, the 
veteran had a severe loss of independence, loss of self 
esteem and some suicidal thoughts.  While the veteran has 
service connected physical disabilities that have been rated 
as 100 percent disabling, Dr. Ireland and the VA QTC examiner 
have provided evidence that the depression alone renders the 
veteran unemployable.

Given the opinions indicating that his psychiatric disability 
would prevent him from maintaining employment, and his nearly 
total social impairment, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the disability most 
closely approximates the criteria for a 100 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9434.


ORDER


Entitlement to a 100 percent initial rating for depression is 
granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


